DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-5, 7-14, 16-18, and 20 are pending while claims 6, 15, and 19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 9/16/2022, with respect to the rejection(s) of claim(s) 1-14 and 16-20 under 35 U.S.C 102(a)(1) and claim 15 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Bull and Moger.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9, and 16, the limitation “elbow body is further capable of retaining … pressure of not less than about 10,000 psi” is unclear to the examiner as what would occur if the pressure went below “10,000 psi” because, as the limitation stands, it appears the elbow body would not capable of retaining a pressure below 10,000 psi but only above 10,000 psi (ex. a system is stable if the pressure is not less than 100 psi). 
It appears applicant was intending to say “the elbow body is further capable of retaining an internal pressure of at least about 10,000 psi.”
Therefore, to proceed with prosecution, the examiner will interpret the limitation “not less than about 10,000 psi” as “at least about 10,000 psi” however applicant is still required to make appropriate corrections.
In claim 3, 10, and 16, the term “generally spherical” is a relative term which renders the claim indefinite. The term “generally spherical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear as to what would and would not be considered as “generally” spherical. 
In claim 2, 9, and 16, the term “generally opposes” is a relative term which renders the claim indefinite. The term “generally spherical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear as to what would and would not be considered as “generally” opposing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-10, 12-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bull et al. (U.S. Patent No 8,151,885).
Claim 1, as best understood, Bull discloses: 
An elbow fitting (128, figs. 1-7), comprising: 
an elbow body (205, fig. 5), the elbow body having 
an inlet (203, fig. 5), 
an outlet (236, fig. 5) and 
an internal flow path (see fig. 5, where there is an internal flow path) formed therein such that the inlet is in fluid communication with the outlet via the flow path (see fig. 5, where both inlet and outlet is in fluid communication), 
wherein the flow path subtends a predetermined turn angle (207, fig. 5) between the inlet and the outlet; 
wherein the flow path further includes 
an enlarged chamber (considered as the chamber between the inlet and outlet) also formed within the elbow body, 
wherein the inlet has an internal diameter of not less than about 7 inches (see col. 4, line 35), and 
in which the elbow body is further capable of retaining an internal pressure of “not less than about 10,000 psi” (see col. 4, lines 30-32, where the inlet of the elbow body is connected to a trailer that has an outlet with a diameter of 7 inches and operating at 10,000 psi).

	Claim 2, as best understood, Bull discloses: 
The elbow fitting of claim 1, in which the elbow body further includes an internal enclosed portion (considered as the other outlet 236’ in fig. 5) formed therein such that the enclosed portion is in fluid communication with the enlarged chamber (see fig. 5, where all outlets are in fluid communication with each other) and 
wherein the enclosed portion “generally” opposes the inlet (see fig. 5, where the enclosed portion is opposite the inlet).

	Claim 3, as best understood, Bull discloses: 
The elbow fitting of claim 1, in which the enlarged chamber is “generally” spherical (see figs. 5 and 7, where the chamber is spherical in shape).

	Claim 5, Bull discloses: 
The elbow fitting of claim 1, in which, when fluid is caused to flow along the flow path from the inlet to the outlet and enters the enlarged chamber flowing at a first fluid velocity, 
fluid flows through the enlarged chamber towards the outlet at a second fluid velocity such that the second fluid velocity is less than the first fluid velocity (it is inherent that when a fluid flows through a larger path, the velocity would be decreased; see fig. 7, where the chamber is bigger than the inlet diameter).

	Claim 8, Bull discloses: 
The elbow fitting of claim 1, further comprising wall thickness enhancement (244 and 244” in fig. 7) in selected regions of the elbow body.

	Claim 9, as best understood, Bull discloses: 
An elbow fitting (128, figs. 1-7), comprising: 
an elbow body (205, fig. 5), the elbow body having 
an inlet (203, fig. 5), 
an outlet (236, fig. 5) and 
an internal flow path (see fig. 5, where there is an internal flow path) formed therein such that the inlet is in fluid communication with the outlet via the flow path (see fig. 5, where both inlet and outlet is in fluid communication), 
wherein the flow path subtends a predetermined turn angle (207, fig. 5) between the inlet and the outlet; 
wherein the flow path further includes 
an enlarged chamber (considered as the chamber between the inlet and outlet) also formed within the elbow body, 
wherein the enclosed portion is in fluid communication with the enlarged chamber (see fig. 5, where all outlets are in fluid communications with the inlet) and 
wherein the enclosed portion “generally” opposes the inlet (see fig. 5, where the enclosed portion is opposite the inlet),
wherein the inlet has an internal diameter of not less than about 7 inches (see col. 4, line 35), and 
in which the elbow body is further capable of retaining an internal pressure of “not less than about 10,000 psi” (see col. 4, lines 30-32, where the inlet of the elbow body is connected to a trailer that has an outlet with a diameter of 7 inches and operating at 10,000 psi).

	Claim 10, as best understood, Bull discloses: 
The elbow fitting of claim 9, in which the enlarged chamber is “generally” spherical (see fig. 5).

	Claim 12, Bull discloses: 
The elbow fitting of claim 9, in which, when fluid is caused to flow along the flow path from the inlet to the outlet and enters the enlarged chamber flowing at a first fluid velocity, 
fluid flows through the enlarged chamber towards the outlet at a second fluid velocity such that the second fluid velocity is less than the first fluid velocity (it is inherent that when a fluid flows through a larger path, the velocity would be decreased; see fig. 7, where the chamber is bigger than the inlet diameter).

	Claim 14, Bull discloses: 
The elbow fitting of claim 9, in which the elbow fitting is selected from the group consisting of (a) a forging, and (b) a casting.
It is further noted that “(a) a forging, and (b) a casting” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

Claim 16, as best understood, Bull discloses: 
An elbow fitting (128, figs. 1-7), comprising: 
an elbow body (205, fig. 5), the elbow body having 
an inlet (203, fig. 5), 
an outlet (236, fig. 5) and 
an internal flow path (see fig. 5, where there is an internal flow path) formed therein such that the inlet is in fluid communication with the outlet via the flow path (see fig. 5, where both inlet and outlet is in fluid communication), 
wherein the flow path subtends a predetermined turn angle (207, fig. 5) between the inlet and the outlet; 
wherein the flow path further includes 
an enlarged chamber (considered as the chamber between the inlet and outlet) also formed within the elbow body in which the enlarged chamber is “generally” spherical (see fig. 2, where the chamber comprises a spherical shape);
wherein the enclosed portion is in fluid communication with the enlarged chamber (see fig. 5, where all outlets are in fluid communications with the inlet) and 
wherein the enclosed portion “generally” opposes the inlet (see fig. 5, where the enclosed portion is opposite the inlet),
wherein the inlet has an internal diameter of not less than about 7 inches (see col. 4, line 35), and 
in which the elbow body is further capable of retaining an internal pressure of “not less than about 10,000 psi” (see col. 4, lines 30-32, where the inlet of the elbow body is connected to a trailer that has an outlet with a diameter of 7 inches and operating at 10,000 psi).

Claim 18, Bull discloses: 
The elbow fitting of claim 16, in which, when fluid is caused to flow along the flow path from the inlet to the outlet and enters the enlarged chamber flowing at a first fluid velocity, 
fluid flows through the enlarged chamber towards the outlet at a second fluid velocity such that the second fluid velocity is less than the first fluid velocity (it is inherent that when a fluid flows through a larger path, the velocity would be decreased; see fig. 7, where the chamber is bigger than the inlet diameter).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moger (WO-2018212773) in view of Bull. 
In regards to claim 1, Moger discloses: 
An elbow fitting (200, fig. 6) used in hydraulic fracturing systems (see paragraph 0001, where the device is used in a hydraulic fracturing system; see paragraph 0023, where the elbow is connected to a fracturing pump), comprising: 
an elbow body (204A, fig. 6), the elbow body having 
an inlet (202A, fig. 6), 
an outlet (see annotated fig. 6 below) and 
an internal flow path formed therein such that the inlet is in fluid communication with the outlet via the flow path (for illustrative purposes, see fig. 4, where there is an internal flow path), 
wherein the flow path subtends a predetermined turn angle (see fig. 6, where the flow path is 90 degrees) between the inlet and the outlet; 
wherein the flow path further includes 
an enlarged chamber (see annotated fig. 6) also formed within the elbow body, 
but is silent on the dimensions of the internal diameter and operating pressure. 
However, Bull discloses: 
a similar device used in fracturing operations (see col. 1, lines 22-23, where the device is connected via a pump similarly to Moger; see col. 1, lines 26-29, where the diameter of manifold is typically 7-inches operating at 10,000 psi), comprising: 
an inlet (203, fig. 5), 
an outlet (236, fig. 5), and 
wherein the inlet has an internal diameter of not less than about 7 inches (see col. 4, line 35, where the internal diameter is 7 inches), and 
in which the elbow body is further capable of retaining an internal pressure of “not less than about 10,000 psi” (see col. 4, lines 30-32, where the inlet of the elbow body is connected to a trailer that has an outlet with a diameter of 7 inches and operating at 10,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a 7-inch internal diameter on the inlet of the elbow of Moger to allow connection of the elbow of Moger to a pump with outlet of 7-inches and operating pressure of 10,000 psi because Bull discloses that operating pressures of 10,000 psi and internal diameters of 7-inches are typical for fracturing equipment and operations (see col. 1, lines 26-29) AND elbows are known to have a 7-inch internal diameter that are connected to a flowline with an internal diameters of 7-inches and operating pressures of 10,000 psi (see col. 4, lines 29-38).


    PNG
    media_image1.png
    733
    799
    media_image1.png
    Greyscale


	In regards to claim 2, as best understood, Moger in view of Bull discloses: 
The elbow fitting of claim 1, in which the elbow body further includes an internal enclosed portion (see annotated fig. 6 above hereinafter) formed therein such that the enclosed portion is in fluid communication with the enlarged chamber and 
wherein the enclosed portion “generally” opposes the inlet (see annotated fig. 6, where the enclosed portion is opposite the inlet).

	In regards to claim 3, as best understood, Moger in view of Bull discloses:
The elbow fitting of claim 1, in which the enlarged chamber is “generally” spherical (see annotated fig. 6).

In regards to claim 4, Moger in view of Bull discloses:
The elbow fitting of claim 1, in which the predetermined turn angle is 90 degrees (see annotated fig. 6).

In regards to claim 5, Moger in view of Bull discloses:
The elbow fitting of claim 1, in which, when fluid is caused to flow along the flow path from the inlet to the outlet and enters the enlarged chamber flowing at a first fluid velocity (see fig. 6, where the fluid would flow from an inlet to an enlarged chamber), 
fluid flows through the enlarged chamber towards the outlet at a second fluid velocity such that the second fluid velocity is less than the first fluid velocity (it is inherent that when a fluid flows through a larger path, the velocity would be decreased; see fig. 6, where the chamber is bigger than the inlet diameter).

In regards to claim 7, Moger in view of Bull discloses:
The elbow fitting of claim 2, in which the elbow fitting further includes a removable cover (502, fig. 6; see paragraph 0030, lines 5-7, where element 502 may include threads which would make it removable), and 
in which the enclosed portion is enclosed at least in part by the removable cover (see fig. 6).

In regards to claim 8, Moger in view of Bull discloses:
The elbow fitting of claim 1, further comprising wall thickness enhancement in selected regions of the elbow body (see annotated fig. 6).

In regards to claim 9, as best understood, Moger in view of Bull discloses:
An elbow fitting (200, fig. 6) used in hydraulic fracturing systems (see paragraph 0001, where the device is used in a hydraulic fracturing system; see paragraph 0023, where the elbow is connected to a fracturing pump), comprising: 
an elbow body (204A, fig. 6), the elbow body having 
an inlet (202A, fig. 6), 
an outlet (see annotated fig. 6 above hereinafter) 
the elbow body further having an internal flow path and 
an internal enclosed portion formed (see annotated fig. 6) therein such that the inlet is in fluid communication with the outlet via the flow path, 
wherein the flow path subtends a predetermined turn angle between the inlet and the outlet (see annotated fig. 6, where the angle would be 90 degrees); 
wherein the flow path further includes an enlarged chamber (see annotated fig. 6) also formed within the elbow body; 
wherein the enclosed portion is in fluid communication with the enlarged chamber (see annotated fig. 6) and 
wherein the enclosed portion “generally” opposes the inlet (see annotated fig. 6, where the enclosed portion is opposed to the inlet), 
but is silent on the dimensions of the internal diameter and operating pressure.
However, Bull discloses: 
a similar device used in fracturing operations (see col. 1, lines 22-23, where the device is connected via a pump similarly to Moger; see col. 1, lines 26-29, where the diameter of manifold is typically 7-inches operating at 10,000 psi), comprising: 
an inlet (203, fig. 5), 
an outlet (236, fig. 5), and 
wherein the inlet has an internal diameter of not less than about 7 inches (see col. 4, line 35, where the internal diameter is 7 inches), and 
in which the elbow body is further capable of retaining an internal pressure of “not less than about 10,000 psi” (see col. 4, lines 30-32, where the inlet of the elbow body is connected to a trailer that has an outlet with a diameter of 7 inches and operating at 10,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a 7-inch internal diameter on the inlet of the elbow of Moger to allow connection of the elbow of Moger to a pump with outlet of 7-inches and operating pressure of 10,000 psi because Bull discloses that operating pressures of 10,000 psi and internal diameters of 7-inches are typical for fracturing equipment and operations (see col. 1, lines 26-29) AND elbows are known to have a 7-inch internal diameter that are connected to a flowline with an internal diameters of 7-inches and operating pressures of 10,000 psi (see col. 4, lines 29-38).

In regards to claim 10, as best understood, Moger in view of Bull discloses:
The elbow fitting of claim 9, in which the enlarged chamber is “generally” spherical.

In regards to claim 11, Moger in view of Bull discloses:
The elbow fitting of claim 9, in which the predetermined turn angle is 90 degrees (see annotated fig. 6, where the angle is 90-degrees).

In regards to claim 12, Moger in view of Bull discloses:
The elbow fitting of claim 9, in which, when fluid is caused to flow along the flow path from the inlet to the outlet and enters the enlarged chamber flowing at a first fluid velocity, 
fluid flows through the enlarged chamber towards the outlet at a second fluid velocity such that the second fluid velocity is less than the first fluid velocity (it is inherent that when a fluid flows through a larger path, the velocity would be decreased; see fig. 6, where the chamber is bigger than the inlet diameter).

In regards to claim 13, Moger in view of Bull discloses:
The elbow fitting of claim 9, in which the elbow fitting further includes a removable cover, and in which the enclosed portion is enclosed at least in part by the removable cover.

In regards to claim 14, Moger in view of Bull discloses:
The elbow fitting of claim 9, in which the elbow fitting is selected from the group consisting of (a) a forging, and (b) a casting.
It is further noted that “(a) a forging, and (b) a casting” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

In regards to claim 16, as best understood, Moger in view of Bull discloses:
An elbow fitting (200, fig. 6) used in hydraulic fracturing systems (see paragraph 0001, where the device is used in a hydraulic fracturing system; see paragraph 0023, where the elbow is connected to a fracturing pump), comprising: 
an elbow body (204A, fig. 6), the elbow body having 
an inlet (202A, fig. 6), 
an outlet (see annotated fig. 6 above hereinafter) 
the elbow body further having an internal flow path and 
an internal enclosed portion formed (see annotated fig. 6) therein such that the inlet is in fluid communication with the outlet via the flow path, 
wherein the flow path subtends a predetermined turn angle between the inlet and the outlet (see annotated fig. 6, where the angle would be 90 degrees); 
wherein the flow path further includes an enlarged chamber (see annotated fig. 6) also formed within the elbow body; 
wherein the enclosed portion is in fluid communication with the enlarged chamber (see annotated fig. 6) and in which the enlarged chamber is “generally” spherical (see annotated fig. 6, where the enlarged chamber is spherical); 
wherein the enclosed portion “generally” opposes the inlet (see annotated fig. 6, where the enclosed portion is opposed to the inlet), 
but is silent on the dimensions of the internal diameter and operating pressure.
However, Bull discloses: 
a similar device used in fracturing operations (see col. 1, lines 22-23, where the device is connected via a pump similarly to Moger; see col. 1, lines 26-29, where the diameter of manifold is typically 7-inches operating at 10,000 psi), comprising: 
an inlet (203, fig. 5), 
an outlet (236, fig. 5), and 
wherein the inlet has an internal diameter of not less than about 7 inches (see col. 4, line 35, where the internal diameter is 7 inches), and 
in which the elbow body is further capable of retaining an internal pressure of “not less than about 10,000 psi” (see col. 4, lines 30-32, where the inlet of the elbow body is connected to a trailer that has an outlet with a diameter of 7 inches and operating at 10,000 psi).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a 7-inch internal diameter on the inlet of the elbow of Moger to allow connection of the elbow of Moger to a pump with outlet of 7-inches and operating pressure of 10,000 psi because Bull discloses that operating pressures of 10,000 psi and internal diameters of 7-inches are typical for fracturing equipment and operations (see col. 1, lines 26-29) AND elbows are known to have a 7-inch internal diameter that are connected to a flowline with an internal diameters of 7-inches and operating pressures of 10,000 psi (see col. 4, lines 29-38).

In regards to claim 17, Moger in view of Bull discloses:
The elbow fitting of claim 16, in which the predetermined turn angle is 90 degrees (see annotated fig. 6, where the turn angle is 90-degrees).

In regards to claim 18, Moger in view of Bull discloses:
The elbow fitting of claim 16, in which, when fluid is caused to flow along the flow path from the inlet to the outlet and enters the enlarged chamber flowing at a first fluid velocity, 
fluid flows through the enlarged chamber towards the outlet at a second fluid velocity such that the second fluid velocity is less than the first fluid velocity (it is inherent that when a fluid flows through a larger path, the velocity would be decreased; see fig. 6, where the chamber is bigger than the inlet diameter).

In regards to claim 20, Moger in view of Bull discloses:
The elbow fitting of claim 16, in which the elbow fitting further includes a removable cover (502, fig. 6; see paragraph 0030, lines 5-7, where element 502 may include threads which would make it removable), and 
in which the enclosed portion is enclosed at least in part by the removable cover (see fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kajaria et al. (U.S. Patent No. 8,496,062) discloses a similar device to Moger.
Dille et al. (U.S. Patent No. 11,306,835) discloses a similar device comprising a spherical cavity.
Hill et al. (U.S. Patent No. 10,662,749) discloses how removable covers are known to be used (see fig. 41).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679